UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7040



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HOSAM MOHAMMED ZAKARIA,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-91-181-A)


Submitted:   November 4, 1999          Decided:     November 10, 1999


Before NIEMEYER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hosam Mohammed Zakaria, Appellant Pro Se. Steven John Mulroy, Avi
Samuel Garbow, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Hosam Mohammed Zakaria appeals the district court’s order

denying his “Motion to Expand [the] Record . . . [and] to Preserve

Evidence . . . [and] to Recall the [Court’s June 10, 1999] Order

and Opinion Denying Relief Pursuant to Rule 60(b)6)” of the Federal

Rules of Civil Procedure.   We have reviewed the record and the dis-

trict court’s opinion and order and find no reversible error.   See

United States v. Williams, 674 F.2d 310, 312 (4th Cir. 1982).    We

deny Zakaria’s motions for general relief and to file an addendum

to the appendix. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2